Citation Nr: 1529984	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-08 0454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2003, for the award of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 27, 2011, for the award of service connection for alcoholic neuropathy of the left lower extremity.

3.  Entitlement to an effective date earlier than June 27, 2011, for the award of service connection for alcoholic neuropathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 30 percent for alcoholic neuropathy of the left lower extremity.

5.  Entitlement to a compensable initial rating for alcoholic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to October 1945, including service in the European-African-Middle Eastern Campaign from November 1943 to September 1945.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO) and a June 2012 rating decision of the Albuquerque, New Mexico VA RO.  The May 2011 rating decision denied an earlier effective date for the grant of service connection for an acquired psychiatric disability.  The June 2012 rating decision granted service connection for alcoholic neuropathy of the bilateral lower extremities and denied SMC based on aid and attendance/housebound (this SMC claim was granted in June 2015 and is no longer in appellate status).

In an April 2013 decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for PTSD and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a September 2013 Order, the Court granted the motion, vacated the April 2013 Board decision, and remanded the case to the Board for further appellate review.

In February 2014, the Board remanded this case for further development on the issue of an earlier effective date for the grant of service connection for an acquired psychiatric disability, to include PTSD, and for issuance of a statement of the case for the remaining issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has since perfected her appeals with regard to these issues and they are now properly within the jurisdiction of the Board.

In her statements regarding her psychiatric symptoms, the Veteran has also noted additional physical ailments associated with her history of alcoholism including an esophageal condition.  See December 2004 statement.  As such, the issue of entitlement to service connection for an esophageal condition has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran original August 1961 claim for nervous condition was denied in the unappealed October 1961 rating decision.

2.  The Veteran submitted a claim to reopen her claim of service connection for an acquired psychiatric disability on November 18, 2003.

3.  The 1993 brochure entitled "The Women's Army Corps: A Commemoration of World War II Service" is not itself a service department record.

4.  A search of service department records failed to locate any documentation corroborating the Veteran's stressor that formulated the basis of her grant of service connection for an acquired psychiatric disability.

5.  The statement received December 28, 2004, qualifies as an informal claim of service connection for alcoholic neuropathy of the left lower extremity and alcoholic neuropathy of the right lower extremity.

6.  The Veteran's for alcoholic neuropathy of the left lower extremity is characterized by severe incomplete paralysis of the external popliteal nerve, severe incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, complete paralysis of the anterior tibial (deep peroneal) nerve, complete paralysis of the internal popliteal (tibial) nerve, moderate incomplete paralysis of the posterior tibial nerve, mild incomplete paralysis of the anterior crural (femoral) nerve, and moderate incomplete paralysis of the internal saphenous nerve.

7.  The Veteran's for alcoholic neuropathy of the right lower extremity is characterized by mild incomplete paralysis of the internal saphenous nerve.

8.  The Veteran's alcoholic neuropathy of the bilateral extremities renders her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 18, 2003, for the award of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

2.  The criteria for an effective date of December 28, 2004, but not earlier, for the grant of service connection for alcoholic neuropathy of the left lower extremity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

3.  The criteria for an effective date of December 28, 2004, but not earlier, for the grant of service connection for alcoholic neuropathy of the right lower extremity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

4.  The criteria for a rating higher than 30 percent for alcoholic neuropathy of the left external popliteal nerve are not met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2014).

5.  The criteria for a separate 20 percent rating, but not more, for alcoholic neuropathy of the left musculocutaneous nerve are met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8522 (2014).

6.  The criteria for a separate 30 percent rating for alcoholic neuropathy of the left anterior tibial nerve are met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8523 (2014).

7.  The criteria for a separate 40 percent rating for alcoholic neuropathy of the left internal popliteal nerve are met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8524 (2014).

8.  The criteria for a separate 10 percent rating, but no more, for alcoholic neuropathy of the left posterior tibial nerve are met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8525 (2014).

9.  The criteria for a separate 10 percent rating, but no more, for alcoholic neuropathy of the left anterior crural nerve are met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8526 (2014).

10.  The criteria for a compensable initial rating for alcoholic neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.124a, DC 8527.

11.  The criteria for a total disability rating based on individual unemployability due to service-connected alcoholic neuropathy of the bilateral lower extremities have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 4.3, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2014 remand, VA searched for any official service department records that could corroborate her stressor and allow for an earlier effective date under 38 C.F.R. § 3.156(c).  As described below, this search proved fruitless.  Additionally, VA issued a July 2014 statement of the case on the remaining issues and the Veteran perfected appeals for each of them.  See August 2014 substantive appeal.  Thus, VA has complied with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Early Effective Date - PTSD

The current effective date of November 18, 2003, reflects the date that the Veteran's claim to reopen the issue of service connection for PTSD was received.  The appellant argues that the effective date for the disability should be August 1961, when she first applied for service connection for a nervous condition.

The Veteran's original claim of service connection for a nervous condition was denied in an October 1961 rating decision.  The Veteran did not appeal that rating decision and did not submit new and material evidence within one year of its issuance.  Thus it became final.

If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service treatment records that existed and had not been associated with the claims file when the claim was previously decided, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  An award based on such records is effective on the date the entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

The May 2011 Board decision that granted service connection for an acquired psychiatric disorder did so based on a finding that the Veteran's reported stressor of general fear of enemy military attack was consistent with her active duty service, citing her submission of an excerpt from a brochure entitled "The Women's Army Corps: A Commemoration of World War II Service" showing that some early Women's Army Corps (WAC) units, specifically the 149th Post Headquarters Company, were subjected to nightly bombings and accompanying antiaircraft fire while stationed in North Africa.  This brochure does not specifically note that the Veteran's unit, the 6715th, was subjected to this, but the Board afforded the Veteran the benefit of the doubt and accepted her lay testimony of similar incidents during her service.

The Veteran's attorney has argued that this brochure is akin to service department records.  This brochure does not purport to be a contemporaneous account of military activities.  In searching for the entire text of this publication, the Board found and takes judicial notice of the fact that it was published in 1993, nearly half a century after the Veteran's service.  Therefore, is not a service department record.  It did not exist at the time of the prior denial and therefore could not have been obtained then.  See 38 C.F.R. § 3.156(c)(2).  While not a service department record itself, this brochure was based on research of WAC operational records that are housed at the National Archives and Records Administration (NARA) in College Park, Maryland.  See July 2014 email response from U.S. Army Center of Military History.  VA has endeavored to ascertain whether any service department records regarding the Veteran's unit exist that would allow for an earlier effective date for her claim.

As the Board has already granted service connection based on the Veteran's lay evidence, this search of records was undertaken only as an attempt to find a supporting service department record that would allow for an earlier effective date under 38 C.F.R. § 3.156(c).  Unfortunately, extensive searching did not find any such record.

A Defense Personnel Records Information Retrieval System search of the U.S. Army historical records and coordinated with NARA failed to locate any records for the Veteran's unit for calendar year 1943.  They were able to review history submitted by WAC for 1943 and 1944, but were unable to find documentation of this incidents alleged by the Veteran.  To date, VA has not been able to locate any service department record that specifically relates to the Veteran's claimed stressor.  Again, this does not affect the grant of service connection based on her lay-reported stressor, but it also does not allow for an earlier effective date under 38 C.F.R. § 3.156(c).

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In this case, the Veteran's successful claim was not received within one year of her separation from service.  The current effective date reflects the date that the Veteran's claim to reopen was received by VA.  

Again, the October 1961 rating decision is final.  The Board has considered whether the Veteran submitted a subsequent informal claim for an acquired psychiatric disability at any time prior to November 18, 2003.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.  The Veteran's correspondence with VA during this period included claim for fractured left leg peripheral neuropathy in August 1966, claims for SMC, and administrative actions such as name and beneficiary changes.  The record does not contain any other communication from the Veteran that could be considered an informal claim of service connection for an acquired psychiatric disability, to include PTSD, prior to November 18, 2003.  Thus the Board finds no earlier informal claim upon which an earlier effective date can be based.

Based on the above, the earliest effective date available based on the date of receipt of claim is the current effective date of November 18, 2003.  The Board has determined that the earliest date of receipt of the Veteran's ultimately successful claim to reopen the issue of service connection for an acquired psychiatric disability, to include PTSD, was November 18, 2003.  Thus, an earlier effective date is not warranted.

Early Effective Date -Alcoholic Neuropathy

Again, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The Veteran's successful claim was not received within one year of her separation from service.

With regard to the question of when entitlement arose, the medical evidence of record shows a causal link between the Veteran's neuropathy and alcoholism that predates the grant of service connection for an acquired psychiatric disability by several decades.  See e.g., February 1967 treatment record.  The December 2004 VA examination noted that the Veteran self-medicated her psychiatric symptoms with alcohol.  Nevertheless, as the Veteran's award of service connection for alcoholic neuropathy of the left and right lower extremities is secondary to her award of service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection cannot arise prior to the effective date of the underlying award of service connection for an acquired psychiatric disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)(listing the requirements for entitlement to secondary service connection).  As explained above, the effective date of the award of service connection for an acquired psychiatric disability, to include PTSD, is November 18, 2003.

The remaining question is when was the Veteran's claim for service connection received.  In her June 23, 2011, notice of disagreement to the initial rating for an acquired psychiatric disability, the Veteran, through her attorney, noted that her grant of service connection for an acquired psychiatric disability did not include a grant of service connection for her polyneuropathy due to alcoholism.  This was accepted as a claim for these conditions and, as such, this date became the effective date of the eventual grants of service connection for alcoholic neuropathy of the left and right lower extremities.

Again, the Board has considered whether the Veteran submitted an informal claim for alcoholic neuropathy of the lower extremities at any point prior to June 23, 2011.  To this end, the Board acknowledges that the Veteran's treatment records related to her underlying acquire psychiatric disability claim, referenced her associated neuropathy.  See e.g., April 2004 psychosocial assessment.  The question, however, is whether the Veteran indicated to VA that she was seeking service connection for these conditions as an informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

The Board finds that the Veteran had submitted several earlier statements that listed peripheral neuropathy within the context of her PTSD symptoms.  As such, the Veteran conveyed her desire to be compensated for these symptoms, which is sufficient to establish an informal claim.  The earliest of these was her statement dated November 27, 2004, and received December 28, 2004.  In this statement, the Veteran reported that her acquired psychiatric disability caused her to drink alcohol excessively, which in turn led to peripheral neuropathy.  The Board accepts this as an informal claim received December 28, 2004.

The Veteran had previously mentioned her peripheral neuropathy in a statement received February 2, 2004.  This statement, however, listed this condition among many as illustration of why she needed her VA pension restored.  The Board finds no reason to ignore the explicitly mentioned aim of this statement in favor of implying an informal claim of service connection.  As her pension and not a service connection claim was the referenced benefit in this statement, it does not meet the requirements of an informal claim.

Based on the above, the statement received December 28, 2004, was an informal claim and is the earliest informal claim on record.  This is after the date that entitlement arose.  As such, an earlier effective date of December 28, 2004, is warranted for alcoholic neuropathy of the left lower extremity and alcoholic neuropathy of the right lower extremity.

Increased Initial Rating

In a June 2012 rating decision, the Veteran was awarded service connection for alcoholic neuropathy of the bilateral lower extremities and assigned a 30 percent rating for the left lower extremity and a noncompensable (0 percent) rating for the right lower extremity.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Alcoholic neuropathy is rated under Diagnostic Codes (DC) 8521-8530, based on the nerve affected.  See 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual Background

An April 2004 psychosocial assessment notes that the Veteran had peripheral neuropathy caused by alcohol poisoning and resulting in continued difficulty walking including necessitating the use of a cane.  See also July 2004 psychosocial assessment.

A March 2006 neurology consult noted that the Veteran had foot drop in the left foot and sensory loss in the left leg.  Specifically, vibratory sensation was absent in the big toe, position sense was decreased in the feet, and temperature sensation was absent up to the level of the knee.  She denied numbness or tingling in the extremities.  This neurologist found had moderate peripheral neuropathy with loss of temperature sensation to mid shin, loss of vibration in toes and ankles, and loss of position sense in the toes.  The Veteran also had a left peroneal palsy that includes dorsiflexion of the toes.  In general her legs were deconditioned and 4/5 in strength.  She had no evidence of a myelopathy.

A March 2011 primary care note reflects peripheral neuropathy with left foot drop.  She had been prescribed a leg brace, which helped bring the toes up to prevent tripping.  Her right leg had recently started to turn out.

The Veteran underwent a July 2011 Aid and Attendance of Housebound Examination.  At that time, the examiner noted a history of having to learn to walk again due to the Veteran's inability to feel her feet.  The feeling returned to her feet, but she still had a drop foot on the left.  This examiner found severe intermittent pain in both lower extremities, moderate paresthesias and/or dysesthesias in both lower extremities, and mild numbness in the left lower extremity.  Muscle strength testing found not muscle movement (0/5) in the left ankle in either plantar flexion or dorsiflexion, and active movement against gravity (3/5) in left knee extension.  The Veteran's right knee extension, right ankle plantar flexion, and right ankle dorsiflexion showed active movement against some resistance (4/5).  The Veteran did not have muscle atrophy.  Reflex testing found hypoactive deep tendon reflexes in the bilateral knees and absent deep tendon reflexes in the bilateral ankles.  Sensory examination was normal.  The Veteran's gait was abnormal in that she had left foot drop and used a walker due to her peripheral neuropathy.  This examiner did not indicate which nerves were affected.  The examiner found that there was not functional impairment off an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  She was not permanently bedridden or currently hospitalized.  She was able to travel beyond her current domicile.  She traveled to this examination accompanied by a family member in a private vehicle.  Her typical daily activities included eating a breakfast prepared by her niece; listening to news; performing light housework, going for a very short walk, or sitting outside in the morning; eating lunch; taking a nap, watching her dogs, or watching television; eating dinner; and spending time with her family or an occasional trip to the store.  She did not use an orthopedic or prosthetic appliance.  Imbalance constantly affected her ability to ambulate.  She was occasionally dizzy.  Her ability to protect herself from daily hazards and dangers was impaired in that she sometimes had episodes of anxiety and shakiness that are relieved by ice cream or orange juice (not diabetic); she was legally blind; she had peripheral neuropathy; and she fell every few weeks.  Her niece had to set up medications.  She was unable to bathe herself.  She was unable to walk without the assistance of another person.  She required a walker for ambulation.  She could not leave home alone due to her blindness.  Her functional impairments were permanent.  The function of her lower extremities was limited due to muscle weakness, atrophy, and lack of coordination.  Her balance and propulsion were abnormal due to her peripheral neuropathy.  She was medically retired as of 1993 from her job as an alcohol counselor due to cataracts, fatigue, and neuropathy affected her walking.  This examiner found that the Veteran's peripheral neuropathy limited both physical and sedentary labor.  She had trouble ambulating and also with fine motor skills.  

As the July 2011 examiner failed to identify the specific nerves affected, an addendum opinion was obtained in June 2012.  At that time, the examiner found severe incomplete paralysis of the external popliteal nerve of the left lower extremity, severe incomplete paralysis of the musculocutaneous (superficial peroneal) nerve of the left lower extremity, complete paralysis of the anterior tibial (deep peroneal) nerve of the left lower extremity, severe incomplete paralysis of the internal popliteal (tibial) nerve of the left lower extremity, moderate incomplete paralysis of the posterior tibial nerve of the left lower extremity, mild incomplete paralysis of the anterior crural (femoral) nerve of the left lower extremity, and moderate incomplete paralysis of the internal saphenous nerve of the left lower extremity.  This examiner also found mild incomplete paralysis of the internal saphenous nerve of the right lower extremity.  All other nerves tested were normal.  The Veteran constantly needs someone with her in part due to her blindness and in part due to her legs.

Alcoholic Neuropathy of the Left Lower Extremity

Based on the above, the June 2012 examiner found evidence sufficient to warrant separate disability ratings for the external popliteal nerve (DC 8521), musculocutaneous nerve (DC 8522), anterior tibial nerve (DC 8523), internal popliteal nerve (DC 8524), posterior tibial nerve (DC 8525), anterior crural (DC 8526), and internal saphenous nerve (DC 8527) of the left lower extremity.  The Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Nevertheless, the Board will address the appropriate ratings under each of the relevant diagnostic code, understanding that application of the amputation rule will limit the total combined evaluation.

Under DC 8521, severe incomplete paralysis of the external popliteal nerve of the left lower extremity warrants the current 30 percent rating.  38 C.F.R. § 4.124a.  The Veteran's additional symptoms of complete loss of plantar flexion and dorsiflexion, while akin to those symptoms listed as evidence of complete paralysis of the external popliteal nerve, form the basis for the grants of separate ratings under DC 8523 and DC 8524, as described below.   To award an additional rating for the same symptom would violate the rule against pyramiding.  See 38 C.F.R. §§ 4.14.  Thus, a rating higher than the current 30 percent under DC 8521 is denied.

The medical evidence shows that the Veteran's alcoholic neuropathy of the left lower extremity affects additional nerves.  The Board will now address entitlement to separate ratings for these nerves.
 
Under DC 8522, severe incomplete paralysis of the musculocutaneous (superficial peroneal) nerve of the left lower extremity warrants a separate 20 percent rating.  See 38 C.F.R. § 4.124a.  As there is no evidence showing complete paralysis of this nerve, characterized by weakened eversion of the foot, the higher rating of 30 percent is not warranted.  See 38 C.F.R. § 4.124a, DC 8522.

Under DC 8523, complete paralysis of the anterior tibial (deep peroneal) nerve of the left lower extremity, characterized by complete loss of dorsiflexion, warrants a separate 30 percent rating.  See 38 C.F.R. § 4.124a.  This is the maximum rating available under this rating criteria.

Under DC 8524, severe incomplete paralysis of the internal popliteal (tibial) nerve of the left lower extremity warrants a separate 30 percent rating.  See 38 C.F.R. § 4.124a.  Additional records, however, show the absence of plantar flexion, which is a listed symptom of complete paralysis.  See 38 C.F.R. § 4.124a, DC 8524.  As such, a 40 percent rating is warranted.  This is the maximum rating available under this rating criteria.

Under DC 8525, moderate incomplete paralysis of the posterior tibial nerve of the left lower extremity warrants a separate 10 percent rating.   See 38 C.F.R. § 4.124a.  There is no additional evidence directly related to paralysis of the muscles of the sole of the foot that would allow for a higher rating.

Under DC 8526, mild incomplete paralysis of the anterior crural (femoral) nerve of the left lower extremity warrants a separate 10 percent rating.  See 38 C.F.R. § 4.124a.  There is no additional evidence directly related to paralysis of the quadriceps extensor muscle that would allow for a higher rating.

Under DC 8527, moderate incomplete paralysis of the internal saphenous nerve of the left lower extremity warrants a noncompensable (0 percent) rating.  There is no additional evidence directly related to paralysis of this nerve that would allow for a higher rating.

Thus, the Board finds that a rating higher than 30 percent for alcoholic neuropathy of the left lower extremity under DC 8521 is not warranted, but the Veteran is entitled to a separate 20 percent rating under DC 8522, a separate 30 percent rating under DC 8523, a separate 40 percent rating under DC 8524, a separate 10 percent rating under DC 8525, and a separate 10 percent rating under DC 8526, subject to application of the amputation rule.

Alcoholic Neuropathy of the Right Lower Extremity

Based on the above, the Veteran's alcoholic neuropathy of the right lower extremity affects only the internal saphenous nerve.  This nerve is rated under DC 8527.  38 C.F.R. § 4.124a.  A compensable rating for alcoholic neuropathy of this nerve requires severe to complete paralysis.  38 C.F.R. § 4.124a, DC 8527.  The regulations do not provide a description of complete paralysis of the internal saphenous nerve.  The June 2012 examiner characterized the Veteran's right internal saphenous nerve symptoms as mild incomplete paralysis.  The additional right lower extremity symptoms noted in the record include sensory loss, turning out of the right foot, severe intermittent pain, moderate paresthesias and/or dysesthesias, decreased muscle strength, and impaired reflexes.  None of the symptoms described rises to the level of severe as required for a compensable rating under DC 8527.  As such, a compensable initial rating for alcoholic neuropathy of the right lower extremity is not warranted.

Extraschedular Considerations and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The Veteran's alcoholic neuropathy of the left lower extremity warrants a combined schedular rating in excess of that allowed under the amputation rule.  An evaluation in excess of that assigned for alcoholic neuropathy of the right lower extremity is provided for certain manifestations of the service-connected disability, such as increased severity of her incomplete paralysis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  Thus, the Board will now address whether TDIU is warranted for the Veteran's alcoholic neuropathy of the bilateral lower extremities.

In this case, the Veteran last worked more than 20 years ago, at which time she medically retired due to a myriad of disabilities including her neuropathy.  The July 2011 examiner specifically found that these disabilities limited the Veteran's ability to perform both physical and sedentary labor.  Resolving reasonable doubt in favor of the Veteran, TDIU is granted


ORDER

An effective date earlier than November 18, 2003, for the award of service connection for an acquired psychiatric disability, to include PTSD, is denied.

An effective date of December 28, 2004, for the award of service connection for alcoholic neuropathy of the left lower extremity, is granted.

An effective date of December 28, 2004, for the award of service connection for alcoholic neuropathy of the right lower extremity, is granted.

A rating higher than 30 percent for alcoholic neuropathy of the left external popliteal nerve is denied.

A separate 20 percent rating, but not more, for alcoholic neuropathy of the left musculocutaneous nerve is granted, subject to the application of the amputation rule.

A separate 30 percent rating for alcoholic neuropathy of the left anterior tibial nerve is granted, subject to the application of the amputation rule.

A separate 40 percent rating for alcoholic neuropathy of the left internal popliteal nerve is granted, subject to the application of the amputation rule.

A separate 10 percent rating, but no more, for alcoholic neuropathy of the left posterior tibial nerve is granted, subject to the application of the amputation rule.

A separate 10 percent rating, but no more, for alcoholic neuropathy of the left anterior crural nerve is granted, subject to the application of the amputation rule.

A compensable initial rating for alcoholic neuropathy of the right lower extremity is denied.

TDIU based on alcoholic neuropathy of the bilateral lower extremities is warranted.


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


